February 2, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

       JOHN MARSHALL HARLAN AND CAROLE V. HARLAN, Appellant

NO. 14-11-00683-CV                      V.

                 NANCY HOLMES AND DON HOLMES, Appellee
                          ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on May 20, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by JOHN
MARSHALL HARLAN AND CAROLE V. HARLAN.
      We further order this decision certified below for observance.